Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claim 1, 7, 9-11, 21-35 are pending  and are  under consideration in the instant office action.
 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/21/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims priority to US Application No. 62/348,439 filed June 10, 2016; US Application No. 62/293,554 filed February 10, 2016; and US Application No. 62/292,065 filed February 5, 2016. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9-11, 21-35  are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  by Loutit et al. (US 9,700,564, Cited in IDS dated 07/21/2021)
Instant claims are drawn to a method for treating a Pseudomonas aeruginosa pulmonary infection in a high-risk cystic fibrosis patient comprising levofloxacin, which is characterized by administering an aerosol of a solution comprising levofloxacin to the high-risk cystic fibrosis patient, wherein the patient had forced expiratory volume (FEVi) in 1 second between 25 and 85 percent of the predicted value using Hankinson/NHANES III reference equation, had a chronic airway infection with Pseudomonas aeruginosa, had received at least three 28-day courses of an inhaled tobramycin formulation in the prior year, and had at least 3 occurrences of a pulmonary exacerbation which met at least four of the twelve Fuchs criteria in the prior year.
Loutit et al. discloses a method for treating a pulmonary infection in a human having cystic fibrosis, wherein the pulmonary infection comprises Pseudomonas aeruginosa, the method comprising: administering via inhalation 240 mg of levofloxacin twice daily for 28 days to the human having cystic fibrosis to treat the Pseudomonas aeruginosa pulmonary infection; wherein the levofloxacin is in an aerosol of a solution comprising levofloxacin at a concentration from about 90 mg/ml to about 110 mg/ml, a magnesium cation at a concentration from about 175 mM to about 225 mM, wherein the solution has a pH from about 5 to about 7, and an osmolality from about 300 mOsmol/kg to about 500 mOsmol/kg. (reference claim 1). Loutit et la. disclose a  phase 2 clinical study to evaluate the safety, tolerability and efficacy of three dosage regimens of levofloxacin formulated with MgCl2 administered for 28 days to stable CF patients  with the following inclusion criteria  1) at least 16 years of age; (2) clinically diagnosed with CF; (3) able to elicit an FEV.sub.1>25% but <85% predicted value at Screening; (4) received at least 3 courses of inhaled antimicrobials over the preceding 12 months and had received at least 1 course of inhaled  tobramycin/(TOBI.RTM.)/colistin in the 2 months prior to Visit 1 (Day 1), but none in the 28 days prior to Visit 1 (Day 1); (5) had a sputum specimen at Screening positive for P. aeruginosa and a history of at least 1 positive sputum culture positive for P. aeruginosa within the last 18 months (Example 2, col.25, line 60 to Col.26, line 37). Loutit et al. discloses that their inventive  aerosol levofloxacin provides high doses of drug directly to the lung. And are therefore  advantageous in reducing the development of resistant strains. They also disclose that their invention provides formulations with reduced adverse effects typically associated with fluoroquinolones, such as arthralgia  and disclose methods for treating cystic fibrosis that decrease the risk of acute exacerbations in CF patients at risk for exacerbation and  for increasing the airflow in the lungs of CF patients (col.7, lines 25-38). They disclose that their methods and compositions include achieving an improvement in a pulmonary function parameter such as FEV1 (forced expiratory volume in 1 second) and can be increased by at least 25% (col. 18, lines 38-52).They disclose a study which shows dose response in patients receiving levofloxacin with patients in the 80 mg and 120 mg dose groups having an improvement in the FEV1 and that all 9 patients in the 120 mg dose group had a relative increase in FEV1, with 4 of 9 patients having at least a 20% increase (col.22, lines 47-col.23, line 9). They further disclose method of administering to said human in need thereof an aerosol of a solution comprising levofloxacin or ofloxacin and a divalent or trivalent cation to achieve a reduction in the density of the P. aeruginosa in the sputum of said human by at least 40%, at least 44%, at least 70%, at least 90% and at least 97% (col.1, lines 49-62). Loutit et al. discloses that their inventive method  can include decreasing the frequency of exacerbations, the severity of exacerbations, the duration of exacerbations, or the likelihood that an exacerbation will occur. They also disclose that an exacerbation can be defined by any of several methods and criteria provided by such methods and a patient can concurrently meet at least 4 symptoms/signs of the Fuchs definition of an exacerbation, the  symptoms/signs defined by the Fuchs criteria include: change in sputum; new or increased hemoptysis; increased cough; increased dyspnea; malaise, fatigue or lethargy; temperature above 38C.; anorexia or weight loss; sinus pain or tenderness; change in sinus discharge; change in physical examination of the chest; decrease in pulmonary function by 10% or more from a previously recorded value; and radiographic changes indicative of pulmonary infection (col. 19, lines 7-26). They further disclose that  the patient with an improved exacerbation profile can have at least 1, at least 2, at least 3, and at least 4 (which includes the 5 recited in instant  claim 10)  of those mentioned (col.19, lines 27 to col.28, line 33). They disclose their inventive methods wherein the solution comprises 100 mg/ml levofloxacin and about 200 mM of magnesium chloride (reference claim 21). 
Thus, because Gambier et al.  discloses a product that is identical to what is instantly claimed, then the process limitations, while considered, are not patentably limiting to the claims because the prior art discloses an identical product and, therefore, the manner in which it was made fails to apparently result in a product different from that which is already known in the prior art.
Accordingly, the method and compositions disclosed by Loutit et al. fully anticipates the instant claims 1, 7, 9-11 and 21-35.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 9-11 and 21-35 are  rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3, 12-14, 20-22  of U.S. Patent No. 9,700,564  ( ‘564) and claims 1-4, 9-10 and  15-17 of U. S. Patent 10,231,975 (these patents share the same assignee as the current application- Horizon Orphan LLC)
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other.  Instant claims and  and ‘claims 1-3, 12-14, 20-22  of ‘564  and claims 1-4, 9-10 and  15-17 of ‘975 are all  drawn to a method for treating a pulmonary infection in a human having cystic fibrosis, wherein the pulmonary infection comprises Pseudomonas aeruginosa, the method comprising: administering via inhalation 240 mg of levofloxacin twice daily for 28 days to the human having cystic fibrosis to treat the Pseudomonas aeruginosa pulmonary infection; wherein the levofloxacin is in an aerosol of a solution comprising levofloxacin at a concentration from about 90 mg/ml to about 110 mg/ml, a magnesium cation at a concentration from about 175 mM to about 225 mM with an overlapping  subject population, overlapping active agents, overlapping formulation and concentration range for the active ingredients, and are as such prima facia obvious over one another. The disclosure of ‘564 and ‘975 further motivates a person of ordinary skill to arrive at the instantly claims.  

Conclusion
Claims 1, 7, 9-11 and 21-35 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629